Citation Nr: 1632985	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss. 

2. Whether new and material evidence has been received to reopen a claim of service connection for bilateral tinnitus. 

3. Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus. The Veteran did not initiate an appeal to this decision, nor submit new and material evidence within one year.

2. Additional evidence received since the January 2009 rating decision, when considered by itself or in the context of the entire record, does not relate to a fact unestablished by the previously-available record that is necessary to substantiate the claim of service connection for right ear hearing loss. 

3. Additional evidence received since the January 2009 rating decision, when considered by itself or in the context of the entire record, does not relate to a fact unestablished by the previously-available record that is necessary to substantiate the claim of service connection for bilateral tinnitus. 

4. Additional evidence received since the January 2009 rating decision on the issue of service connection for left ear hearing loss is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2009 rating decision is final. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3. New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral tinnitus. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veterans Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to applications to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means." Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, F.3d 1055, 1059 (Fed. Cir. 2007) (holding that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.").

The RO provided notice to the Veteran in May 2012 prior to the initial adjudication of the claims in July 2012. The May 2012 notice letter provided notice to the Veteran addressing new and material evidence, and notice regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The notice letter defined "new and material evidence," and also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, VA examination reports from January 2009 and April 2014, and the Veteran's statements. 

VA's duty to assist also requires VA to provide a veteran with a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. However, VA has no specific duty to conduct an examination with respect to applications to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Nevertheless, when VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The April 2014 VA examination is adequate to adjudicate the appeal with respect to the applications to reopen claims of service connection based on new and material evidence. As discussed below, however, the VA examination report is not adequate to adjudicate the reopened claim of service connection for left ear hearing loss and an addendum opinion is required. 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

New and Material Evidence Claims

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components:  first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

Application to Reopen Claims of Service Connection for 
Bilateral Hearing Loss and Tinnitus

The Veteran seeks to reopen a claim of service connection for bilateral hearing loss and tinnitus. In a January 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus. The Veteran did not initiate an appeal as to the January 2009 rating decision, nor did he submit new and material evidence within one year; therefore, the January 2009 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the January 2009 rating decision consisted of service medical records, a VA examination report from January 2009, and the Veteran's statements. 

Service medical records reflect a notation of decreased hearing acuity upon service entrance. See November 1971 Service Entrance Examination Report. However, subsequent audiometric examinations during service (May 1973, September 1973, February 1974 service separation examination report) reflect pure tone thresholds within normal limits. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss). Except for the November 1971 service entrance examination report, the service medical records contain no other notation of hearing impairment, and they do not contain any notation regarding complaints of or treatment for hearing impairment. 

Upon VA examination in January 2009, the Veteran reported bilateral hearing loss and tinnitus. The Veteran reported tinnitus as beginning during service but only noticing hearing loss approximately within the preceding three to four years. Following audiometric examination, the VA examiner noted normal hearing acuity with excellent speech recognition bilaterally. Regarding tinnitus, the VA examiner provided a negative nexus opinion, indicating that the Veteran's civilian noise exposure was a more likely contributor to his current tinnitus than his military exposure. 

In a September 2008 statement, the Veteran indicated that his military occupational specialty (MOS) was as an air defense artilleryman, and that as a result of the duties associated with that MOS, he was exposed to hazardous noises during service. The Veteran further indicated that he has "experienced tinnitus ever since [his] exposure to acoustic trauma in service." The Veteran's DD Form 214 indicates that the Veteran's MOS was as a HAWK fire control crewman. 

In the January 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus. Regarding hearing loss, the RO specifically noted that the evidence of record demonstrated no current hearing loss disability. Regarding tinnitus, the RO specifically noted the VA examiner's negative nexus opinion that the Veteran's tinnitus was more likely related to his civilian noise exposure than due to his military noise exposure. 

Evidence received subsequent to final January 2009 rating decision consists of a VA examination report from April 2014 and the Veteran's statements. 

In a March 2012 statement, the Veteran requested reopening of claims of service connection for bilateral hearing loss and tinnitus "due to [his] military noise exposure as a HAWK fire control crew member." See also July 2014 VA Form 9. 

Upon VA examination in April 2014, the Veteran reported bilateral hearing loss and tinnitus and in-service loud noise exposure. Regarding bilateral hearing loss, the VA examiner noted sensorineural hearing loss in both ears, but provided a negative nexus opinion. Despite the diagnosis of bilateral sensorineural hearing loss, review of the audiometric testing reveals the presence of a hearing loss disability in the left ear only. See 38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15 (2016). Regarding tinnitus, the Veteran reported an onset of tinnitus in the preceding five to ten years. The VA examiner provided a negative nexus opinion, indicating that the Veteran reported an onset of tinnitus many years after service. 

Based on the above, new and material evidence has not been received to reopen a claim of service connection for right ear hearing loss.  The Veteran's statements of in-service loud noise exposure are cumulative of his previous contentions at the time of the last final denial of the claim; his statements are therefore not new and material evidence. While the April 2014 VA examination report is new, it is not material to the claim. Notably, the VA examination did not reveal a right ear hearing loss disability and the VA examiner provided a negative nexus opinion regarding any relationship between the Veteran's current hearing impairment and his service. 

By itself or when considered with the evidence previously of record, none of the recently-submitted evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss and does not raise a reasonable possibility of substantiating the claim. Therefore, new and material evidence has not been received to reopen the claim of service connection for right ear hearing loss. The requirements to reopen this claim have not been met, and the appeal must be denied. 

Likewise, new and material evidence has not been received to reopen a claim of service connection for tinnitus.  The Veteran's statements of in-service loud noise exposure are cumulative of his previous contentions and, therefore, are not new and material evidence. While the April 2014 VA examination report is new, it is not material to the claim. Notably, the VA examiner provided a negative nexus opinion regarding any relationship between the Veteran's tinnitus and his service. 

The Veteran's representative has challenged the adequacy of the January 2009 VA examination, indicating that the negative nexus opinion was based on a lack of objective indications of tinnitus contained in the record, despite the Veteran's contentions of an onset of his tinnitus during service. See November 2014 Informal Hearing Presentation; see also August 2012 Statement. However, in the context of the current appeal, the threshold requirement is a showing of new and material evidence. To the extent the Veteran's representative contends that the onset of the Veteran's tinnitus occurred during service, those contentions were previously considered in the context of the last final denial of the claim. Moreover, the Veteran's more recent contentions indicate the onset of his tinnitus occurred many years after service, as indicated by the April 2014 VA examination report, noting that the Veteran reported an onset within the preceding five to ten years. 

By itself or when considered with the evidence previously of record, none of the recently-submitted evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus and does not raise a reasonable possibility of substantiating the claim. Therefore, new and material evidence has not been received to reopen the claim of service connection for tinnitus. The requirements to reopen this claim have not been met, and the appeal must be denied. 

The Board notes that the RO - in Statements of the Case issued in June 2014 - reopened both the hearing loss and tinnitus claims, and denied them based on lack of nexus to service.  In contrast, for the reasons discussed above, the Board has concluded there is not new and material evidence sufficient to reopen the right ear hearing loss and tinnitus claims.  Despite the different approaches, when the issue at hand involves the basic elements of service connection, such as current disability or nexus to service, the question of whether the claim is warranted on the merits largely overlaps with the issue of whether evidence is new and material.  Jackson v. Principi, 265 F.3d 1366, 1370-71 (Fed. Cir. 2001).  The Veteran received proper VCAA notice that he needed to establish a current disability and nexus to service, so he was not prejudiced by the fact that the Board concluded the lack of such evidence resulted in a denial of reopening the claim, rather than a rejection of his reopened claim on the merits, as the RO did.  Id.  

In contrast, new and material evidence has been received to reopen a claim of service connection for left ear hearing loss. The Veteran's statements of in-service loud noise exposure are cumulative of his previous contentions and, therefore, are not new and material evidence. However, the April 2014 VA examination report is new and material evidence. Specifically, the results from the VA examination demonstrate a current left ear disability, a fact that was not established at the time of the last final denial of the claim. This evidence is therefore neither cumulative nor redundant of evidence previously of record. 

Regarding the recently-submitted evidence, 38 C.F.R. § 3.156(a) creates a low threshold that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the January 2009 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of a claim of service connection for left ear hearing loss. 

However, as new and material evidence to reopen the previously denied claims of service connection for right ear hearing loss and tinnitus has not been received, the benefit-of-the-doubt doctrine is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for right ear hearing loss is denied. 

New and material evidence not having been received, the petition to reopen the claim of service connection for bilateral tinnitus is denied. 

New and material evidence having been received, the appeal to reopen a claim of service connection for left ear hearing loss is granted. 


REMAND

Following VA examination in April 2014, the VA examiner opined that the Veteran's left ear hearing loss was not etiologically related to service. As rationale, the VA examiner noted that the Veteran's hearing acuity was normal upon service separation and there was no notation of symptoms related to hearing loss in his records. However, service connection is not precluded where hearing acuity was within normal limits upon service separation. See Hensley, 5 Vet. App. 155, 157. Moreover, an examiner may not ignore lay evidence and base an opinion that there is no relationship to service solely on the absence of corroborating medical records. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). For these reasons, the Board finds that an addendum medical opinion is needed for the VA examiner to fully consider and discuss the Veteran's lay contentions.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the VA audiologist who performed the April 2014 examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's left ear hearing loss disability. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left ear hearing loss is etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


